Citation Nr: 0843444	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome with lactose intolerance, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for shortness of 
breath, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for memory loss, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1985 and November 1990 to January 1992. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issue of an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is not more than 
mild in severity, as characterized by a disturbance of bowel 
function and occasional episodes of abdominal distress.

2.  The veteran's shortness of breath manifests in only 
mildly reduced lung capacity with pulmonary function studies 
showing the veteran's FEV-1 at 90 percent predicted and DLCO 
at 86 percent predicted.

3.  The veteran's memory loss does not currently manifest in 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic 
Code 7319 (2008).

2.  The criteria for a rating in excess of 10 percent for 
shortness of breath have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 
6600 (2008).

3.  The criteria for a rating in excess of 10 percent for 
memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing his symptoms, and/or to 
submit his own statement completely describing his symptoms, 
their frequency and severity, and any additional disablement 
his condition causes.  A letter dated January 2007 advised 
the veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records and 
VA examination reports and lay statements.  Additionally, the 
veteran indicates in a March 2006 statement that he has no 
additional evidence to give VA to substantiate his claims.

The Board notes the March 2004 notice letter does not appear 
to fully comply with the Court's holding in Vazquez.  
However, any such insufficiency in the notice is not 
prejudicial to the veteran.  In this regard, the veteran 
provided information concerning the impact of his disability 
on his daily functioning to the VA examiner.  The veteran 
also indicated in his February 2004 claim that his irritable 
bowel syndrome was interfering with his job.  Additionally, 
the veteran was represented during the pendency of his appeal 
by a national veterans' service organization.  Further, the 
veteran was provided with the applicable rating schedule 
criteria in the October 2005 statement of the case.    

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim, as he receives all 
treatment at the VA according to a January 2006 letter from 
the veteran, VA conducted examinations, he provided his 
personal statements addressing his symptoms and their impact 
on his functioning, and he was advised he could submit lay 
statements to support his claim.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881; see 
also Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Irritable Bowel Syndrome with Lactose Intolerance

The veteran's irritable bowel syndrome is currently rated at 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2008).  A 10 percent disability rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress.  A 30 percent 
disability rating is assigned for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

The veteran was afforded a VA examination during June 2004.  
The veteran reported that he had occasional bouts of 
abdominal pain and nausea and different consistencies of 
stool.  He has stomach aches about twice a month.  The 
veteran was reported to have a stable weight; the veteran was 
reported as being 6'4 and 209 pounds.  He had diarrhea 3-4 
days out of 7 with bowel movements about 2-3 times per day.  
The veteran was reported as looking well nourished, tall, 
well built and not anemic.  The diagnosis was irritable bowel 
syndrome with occasional flare-ups.     

The Board notes that the veteran was seen during January with 
follow up during February of 2004 for a severe episode of 
colitis with pain, cramping, nausea and diarrhea.  In the 
context of May 2004 VA treatment, the veteran reported that 
he had been doing well with no residual problems since the 
aforementioned colitis.  The veteran was informed that there 
was no evidence of colitis or abnormality shown on a biopsy 
report and no evidence of abnormalities on his colonoscopy.

On the veteran's VA Form 9, dated November 2005, he reported 
that his weight had fluctuated between 190-235 pounds.  A 
private medical record from the Myerstown family practice 
dated December 2005 indicates that the veteran was 228 pounds 
and 6'1 tall.  Additionally, the December 2005 record 
indicates that the veteran's weight is stable.

The veteran's June 2004 VA examination had an addendum dated 
January 2007.  The examiner noted that the veteran's weight 
was 206 pounds during January 2007; 223 pounds in 2005; and 
204 pounds in 2004.  The veteran complained of occasional 
nausea several times a day with no vomiting; 5-7 loose bowel 
movements a day with cramps; no blood with bowel movements; 
lower abdominal and suprapubic pains associated with cramps; 
but no fever or chills.  The examiner indicated on physical 
examination that the veteran did not look malnourished and he 
did not look anemic.  There was some nonspecific tenderness 
in the veteran's lower quadrant and suprapubic area.  The 
diagnosis was irritable bowel syndrome and lactose 
intolerance, which still seemed to be active by history.  

Although the veteran does indicate that he has recurrent 
bouts of diarrhea, he does not have more or less constant 
abdominal distress.  The veteran consistently indicates that 
his abdominal distress is "occasional" or "twice a month".  
The Board additionally notes that the veteran's self-
described symptoms of frequent episodes with abdominal 
distress are clearly contemplated by the 10 percent 
disability rating he already receives.  

Shortness of Breath

The veteran is currently rated at a 10 percent rate under 
8866-6600, as analogous to bronchitis, for his shortness of 
breath disability. 

Under Diagnostic Code 6600, a 10 percent evaluation is 
warranted when pulmonary function tests reveal an FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent 
predicted, or: DLCO (SB) 66 to 80 percent predicted.  The 
criteria provide for a 30 percent rating when pulmonary 
function tests demonstrate FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) of 56- to 65-percent predicted.  A 60 
percent rating is assigned when tests show FEV-1 of 40- to 
55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo (echocardiogram) or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2008). 

The veteran was afforded a VA examination during June 2004 to 
determine the current severity of his shortness of breath.  
His current treatment was reported as Albuterol on an as 
needed basis.  The veteran reported he had bronchitis two 
years previously that was treated.  On physical examination, 
breath sounds were normal with no wheezing, rales, rhonchi or 
dullness.  The veteran's chest was symmetrical bilaterally 
and nontender.  The veteran's pulmonary function tests were 
reported as DLCO within normal limits at 86 percent of the 
predicted value; when corrected for unit alveolar volume, the 
percent predicted was virtually unchanged at 88 percent.  The 
veteran's FEV1 was 90 percent predicted.  The veteran's total 
lung capacity was mildly reduced at 75 percent of its 
predicted value and there was evidence of very mild lung 
trapping with an elevated RV/TLC ratio at 120 percent of 
predicted.  The veteran's diagnosis was shortness of breath 
due to reduced lung capacity with air trapping.  

The Board notes that a May 2002 VA treatment note indicates 
that the veteran was treated for asthma, which was treated 
with Albuterol and Flovent.  

A January 2007 addendum to the veteran's June 2004 VA 
examination indicates that the veteran carried a diagnosis of 
chronic bronchitis with no definite diagnosis of asthma.  The 
medications the veteran took were an Albuterol inhaler, two 
puffs at four times a day and Flunisolide at four puffs.  The 
diagnosis was chronic intermittent bronchospastic disorder.
 
After consideration of all of the evidence, the Board finds 
that the veteran does not meet the criteria for a rating in 
excess of 10 percent.  Specifically, the veteran's pulmonary 
function study shows FEV-1 was 90 percent predicted and DLCO 
at 86 percent predicted.  The Board notes that these numbers 
would result in a noncompensable rating under Diagnostic Code 
6600.  The VA examiner also indicates that the veteran's 
total lung capacity was only mildly reduced.  None of the 
evidence shows that the criteria for a higher rating have 
been met under Diagnostic Code 6600. 

Memory Loss

The veteran has previously been rated by analogy under 
Diagnostic Code 8893-9300.  However, the Board observes that 
the primary diagnostic code utilized is for delirium.  The 
Board notes that the assignment of a particular Diagnostic 
Code is 'completely dependent on the facts of a particular 
case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Therefore, the Board finds that a more appropriate diagnostic 
code with which to rate the veteran's memory loss is 
Diagnostic Code 9310 for dementia of unknown etiology.  38 
C.F.R. § 4.130, Diagnostic Code 9310 (2008). 

A 10 percent rating is warranted for memory loss where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

The veteran was afforded a VA examination during June 2004.  
The veteran reported he had done very well occupationally and 
that he had been steadily employed for the previous 14 years.  
Additionally, he had excellent work credentials and was very 
actively involved in a range of aspects of his work and also 
in extra-curricular activities outside of work.  The examiner 
described the veteran as a very industrious, hard working 
individual.  The examiner reiterated that the veteran had a 
very full schedule and for this reason had an ongoing lack of 
sleep.  The veteran's energy appeared good with his 
concentration described as somewhat difficult because the 
veteran was always thinking about what he had to do.  The 
veteran's thought processes were described as clear, 
coherent, goal regimented and logical.  The content was free 
of any obsessive compulsions, delusions or hallucinations and 
he was alert and oriented.  There was no evidence of any 
major concentration or memory disturbances and judgment and 
insight were good.  The veteran's GAF score was reported as 
70/80.  

The veteran additionally had a psychological consultation 
during June 2004 during which the veteran complained of 
memory problems.  The examiner reported that the veteran's 
serial and parallel processing speeds as measured by the 
Trails tests were normal and there was no hint of cognitive 
impairment found on the Luria Screen.  

The veteran was afforded a Gulf War mental status examination 
during January 2006.  The veteran reported memory loss on the 
job which he believed continued to worsen.  The examiner 
indicated that the veteran's mild to moderate memory problems 
continue to show on neuropsychological assessment.  However, 
the examiner additionally indicated that he tested the 
veteran on the 3Ms and there was no further decline in his 
memory.  The veteran's insight and judgment were reported as 
poor.  The relevant DSM IV, Axis I diagnosis was cognitive 
deficit, non-specific and an Axis II diagnosis of schizotypal 
personality disorder.  An additional DSM IV, Axis I diagnosis 
of PTSD (Post-Traumatic Stress Disorder) with depression was 
specified.  The Board notes that the veteran was given a GAF 
score of 50, encompassing all of his mental health problems, 
service- and non-service connected.  

The veteran was given a psychological consult during June 
2006.  The veteran was reported as being alert and oriented 
in all spheres.  His mood was reported as not unduly 
depressed; although at times he felt very depressed and had 
suicidal ideation in the past.  He denied auditory or visual 
hallucinations.  There was no gross evidence of thought 
disorder or paranoid ideations.  The veteran's memory was 
reported as intact for both remote and recent events.  He had 
fair insight and his judgment was not impaired.  He 
complained of feeling irritable and poor sleep.  He also 
complained of poor concentration and racing thoughts.  The 
veteran was given an Axis I diagnosis of PTSD with a GAF 
score of 60.  

A July 2006 VA psychiatry note indicates that the veteran was 
appropriately dressed, alert, coherent and rational.  His 
speech had normal flow and rhythm and was spontaneous.  He 
had good eye contact; was alert; and was oriented times 
three.  The veteran's thought processes were organized and 
free of delusions.  The veteran reported sleeping poorly.  
The veteran denied suicidal ideation.  He was given a 
diagnosis of PTSD.

The examiner completed an additional addendum to his June 
2004 mental status examination during January 2007 in order 
to assess the veteran's current level of memory loss.  The 
examiner is the same physician who conducted the veteran's 
June 2004 examination.  The examiner indicated that the 
veteran continues to function well in terms of his work 
capacity.  The examiner indicated that the veteran had a 
dysthymic type of presentation in which he had no energy, 
poor concentration and trouble sleeping.  The veteran 
presented as casually dressed and groomed; with good eye 
contact; normal speech; affect slightly restricted; no active 
or passive suicide thoughts; thought processes were clear, 
coherent, goal directed and logical; and thought content was 
free of any obsessions, compulsions, delusions, or 
hallucinations.  The veteran was alert and oriented and there 
was no evidence of any major concentration or memory 
disturbances.  Judgment and insight were described as good.  
The veteran's GAF score was 61-70.  The examiner indicated 
that the veteran's short-term memory difficulties and 
concentration problems appeared to be related to a mood 
disorder rather than a neurodegenerative process or anything 
of that nature.  The examiner additionally indicated that he 
suspected if the veteran's mood improved, so would his 
cognitive processes. 

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's symptomatology more nearly approximates that 
contemplated in the 30 percent disability rating.  The Board 
initially notes that the veteran is service-connected for 
memory loss as a neurological deficit in the context of an 
undiagnosed illness claim rather than as a part of a 
diagnosed mental disorder.  While the veteran has noted some 
memory loss for which he is service-connected this does not 
reflect a level of disability consistent with the criteria 
for a 30 percent rating. The Board notes that the most recent 
VA examiner reported that there was no evidence of any 
current memory disturbances and further, that any memory 
disturbances were attributable to the veteran's mood 
disorder.  Additionally, the veteran's VA examination during 
June 2004 indicates no memory disturbance; the veteran's 
January 2006 mental status examination indicates that 
although mild to moderate memory problems showed on the 
neuropsychological assessment, tests showed there was no 
further decline in the veteran's memory; and a June 2006 
psychological consult indicated that the veteran's memory was 
intact for both remote and recent events.  Also, the Board 
again notes that in the context of the veteran's January 2007 
mental health examination, during which he was given a GAF 
score in the moderate range, the examiner attributed the 
veteran's memory problems to his non-service connected mood 
disorder.  The veteran's GAF score during his February 2006 
mental health examination indicated a GAF score of 50, in the 
serious range.  However, the examiner did not delineate what 
portion of the veteran's mental health problems were 
attributable to his non-service connected Axis I and II 
diagnoses versus the Axis I, cognitive deficit dysfunction.  
The Board also notes that the veteran's GAF score from June 
2004 is within the normal range and does not indicate 
problems functioning either occupationally or socially.

For the reasons set forth above, the Board finds that the 
veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 30 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 30 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 50 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disabilities.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
as he continues to work full-time, (i.e., beyond that 
contemplated in the assigned ratings), to warrant any periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  However, the 
Board observes that the veteran indicated in the context of a 
February 2006 examination that he took an excessive amount of 
sick leave but the veteran did not attribute this to his 
service-connected conditions of memory loss, irritable bowel 
syndrome or shortness of breath.  Therefore, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for irritable bowel 
syndrome with lactose intolerance, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for shortness of breath, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for memory loss, currently 
evaluated as 10 percent disabling, is denied.


REMAND

The veteran was afforded a VA examination to consider an 
increased rating for his back condition during June 2004 with 
an addendum dated January 2007.  However, these examinations 
failed to indicate if the veteran suffered from 
incapacitating episodes due to his traumatic degenerative 
spurring of the lumbar spine.  Thus, an additional VA 
examination should be conducted to determine if the veteran 
suffers from such episodes.  The examiner should additionally 
specifically comment on weakness, pain on motion and flare-
ups in the context of this examination.

The Board additionally notes that the date of claim, as 
determined by the RO, is incorrect.  The veteran's claim for 
an increased rating for lumbosacral strain is in the form of 
a letter from the veteran dated February 16, 2004.  A date 
stamp of February 20, 2003 has been crossed out on this piece 
of paper.  The date stamp on the back of the piece of paper 
indicates the letter was received at the RO on February 19, 
2004, with additional handwritten notations indicating action 
on the clam indicating February 23, 2004 and February 27, 
2004.  However, the RO incorrectly determined the veteran's 
date of receipt of the veteran's claim to be February 19, 
2003.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an orthopedic examination to determine the 
current nature and severity of the 
veteran's service-connected back disorder.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All symptoms, 
including neurological, should be reported 
in detail.  All indicated tests should be 
conducted.  Range of motion should be 
reported in degrees, to include the degree 
to which motion is limited by pain. 
 
The examiner should also comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  Additionally, the 
examiner should specifically comment 
regarding the frequency and duration of 
'incapacitating episodes' during the past 
12 months.  In so doing, attention must be 
given to the fact that, by definition, 
'incapacitating episodes' are those 
requiring bed rest and treatment prescribed 
by a physician.

2.  Thereafter, re-adjudicate the claim.  
If the claim remain denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


